United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
PEACE CORPS, ALAVERDI FAMILY
CENTER, Alaverdi, Armenia, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1912
Issued: February 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 20, 2008 appellant filed a timely appeal from a May 14, 2008 decision of the
Office of Workers’ Compensation Programs regarding an overpayment of compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment of $1,052.00 in compensation for the period May 14 to July 8, 2006; (2) whether
the Office properly determined that appellant was at fault in creating the overpayment and
therefore it was not subject to waiver; and (3) whether the Office properly required recovery of
the overpayment from continuing compensation payments.
FACTUAL HISTORY
The Office accepted that on November 5, 2002 appellant, then a 39-year-old health
extension specialist, sustained lumbar radiculopathy. She was removed from the employing

establishment effective August 19, 2003. Appellant received compensation on the daily rolls
beginning August 19, 2003 and on the periodic rolls beginning on October 14, 2004. She
remained under medical treatment through 2007.
In December 2004, the Office referred appellant to a vocational rehabilitation specialist.
Appellant underwent vocational aptitude testing and participated in a job placement effort
through October 2005. The vocational rehabilitation counselor performed labor market surveys.
She found that entry level, part-time clerical jobs within appellant’s physical restrictions were
reasonably available in her commuting area. Entry level wages were $10.00 an hour or $200.00
for a 20-hour week.
By notice dated March 2, 2006 and finalized April 7, 2006, the Office reduced
appellant’s continuing compensation effective May 14, 2006, based on her ability to perform the
selected position of data entry clerk (U.S. Department of Labor, Dictionary of Occupational
Titles # 203.583.054) with wages of $200.00 a week. It advised appellant that, effective May 14,
2006, her wage-loss compensation every 28 days would be reduced from $1,594.00 to $1,068.00.
On June 10, 2006 the Office issued appellant a compensation check in the amount of
$1,594.00 for the period May 14, to June 10, 2006. On July 8, 2006 it issued appellant a
compensation check in the amount of $1,594.00 for the period June 11 to July 8, 2006. On
August 5, 2006 the Office issued appellant a compensation check in the amount of $1,068.00 for
the period July 9 to August 5, 2006. The record indicates that appellant deposited these checks.
By notice dated September 18, 2007, the Office advised appellant of its preliminary
determination that an overpayment of $1,052.00 was created as she accepted compensation
payments from May 14 to July 8, 2006 that were issued at an incorrect rate. Appellant accepted
the June 10 and July 8, 2006 compensation checks in the amount of $1,594.00 each, whereas the
April 7, 2006 decision reduced her compensation to $1,068.00 every 28 days effective
May 14, 2006. The Office made the preliminary determination that appellant was at fault in
creation of the overpayment as she knew or reasonably should have known that she was not
entitled to total disability compensation on and after May 14, 2006. The April 7, 2006 decision
explained that effective May 14, 2006 she was entitled to $1,068.00 every 28 days. Appellant
was afforded 30 days to submit financial information or request a hearing.
On October 13, 2007 appellant requested a prerecoupment hearing. She asserted that she
was not at fault in creation of the overpayment. At the hearing, held March 13, 2008, appellant
stated that she did not dispute the fact or amount of the overpayment. She asserted that she was
“confused” by the June 10 and July 8, 2006 checks “continuing to be issued for the full amount,”
that there was “something that was strange” in the checks. Appellant realized the “possibility of
an error” and telephoned the Office. The hearing representative noted that there was no record
of the call.

2

Appellant submitted an overpayment recovery questionnaire (Form OWCP-20) with
supporting documentation showing $2,312.47 in monthly income, $2,793.14 in monthly
expenses and $15,419.99 in bank and investment accounts.
By decision dated and finalized May 14, 2008, an Office hearing representative finalized
the $1,052.00 overpayment of compensation. He found that appellant was at fault in creation of
the overpayment as she accepted payments she realized were for temporary total disability after
her compensation had been reduced. The Office hearing representative further found that
appellant had sufficient liquid assets such that recovery of the overpayment would not deprive
her of funds needed for ordinary and necessary living expenses. He directed recovery of the
overpayment in full from continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act1 provides that the United
States shall pay compensation for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty.2 Section 8129(a) of the Act provides, in
pertinent part, that when “an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which an individual is entitled.”3 The Office
procedure manual identifies various situations when overpayments of compensation may occur.4
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained lumbar radiculopathy. Appellant received
compensation on the daily and periodic rolls beginning on August 19, 2003. Effective May 14,
2006, the Office reduced appellant’s continuing compensation payments from $1,594.00 to
$1,068.00 based on her ability to perform a selected clerical position. It notified appellant of this
reduction by an April 7, 2006 decision.
The evidence reflects and appellant does not dispute that she received $3,188.00 in wageloss compensation for the period May 14 to July 8, 2006, based on the June 10 and July 8, 2006
checks for $1,594.00 each. However, appellant was entitled to receive only $2,136.00 in
compensation for the period May 14 to July 8, 2006, resulting in a $1,052.00 overpayment of
compensation. The Board therefore finds that the Office correctly determined that appellant
received an overpayment of compensation in the amount of $1,052.00 for the period in question.5

1

5 U.S.C. §§ 8101-8193.

2

5 U.S.C. § 8102(a).

3

5 U.S.C. § 8129(a).

4

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.2
(May 2004).
5

Alberto Pineiro, 51 ECAB 310 (2000).

3

LEGAL PRECEDENT -- ISSUE 2
Under section 8129 of the Act and the implementing regulations, an overpayment must
be recovered unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.6 Section 10.433 of the implementing regulations specifically provide that the
Office may consider waiving an overpayment if the individual to whom it was made was not at
fault in accepting or creating the overpayment.7 The regulation further provides that each
recipient of compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she receives from the Office are proper.8 Under section 10.433 of the Office
regulations, a recipient will be found to be at fault with respect to creating an overpayment, if he
or she has done any of the following: (1) made an incorrect statement as to a material fact which
he or she knew or should have known to be incorrect; (2) failed to provide information which he
or she knew or should have known to be material; or (3) accepted a payment which he or she
knew or should have known was incorrect.9
Section 10.433(b) of the Office regulations provide, in relevant part, that the
determination of fault “depends on the circumstances surrounding the overpayment. The degree
of care expected may vary with the complexity of those circumstances and the individual’s
capacity to realize that he or she is being overpaid.”10
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in creating the overpayment under the third
standard noted above, because she accepted compensation payments at the total disability rate for
the period May 14 to July 8, 2006 after her compensation had been reduced.
The Office’s April 7, 2006 decision clearly advised appellant that, as of May 14, 2006,
she was entitled to $1,068.00 in compensation every 28 days. At the October 13, 2007
prerecoupment hearing, appellant admitted that she knew compensation checks were issued for
the former amount. She found this strange and that it suggested an error which prompted her to
call the Office. Appellant’s statements demonstrate her knowledge that checks were issued for
an erroneously high amount.
By depositing the checks, appellant accepted payments that she knew or should have
known were incorrect. Therefore, she was at fault in the creation of the overpayment.11 As
6

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

7

20 C.F.R. § 10.433(a).

8

Id.

9

Id. at § 10.433(a)(3).

10

Id. at § 10.433(b).

11

Neill D. Dewald, 57 ECAB 451 (2006).

4

appellant was aware that she was no longer entitled to total disability compensation on and after
May 14, 2006, she accepted payments that she knew or should have known to be incorrect.
Accordingly, the Board finds that appellant was at fault in the creation of the overpayment.12
The fact that the Office may have been negligent in issuing the payments does not mitigate this
finding.13
As appellant was at fault in the creation of the overpayment, she is not eligible for waiver
of recovery of the overpayment. The Office is required by law to recover this overpayment.14
LEGAL PRECEDENT -- ISSUE 3
When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to the Office the amount of the overpayment as soon as the
error is discovered or his or her attention is called to same. If no refund is made, the Office shall
decrease later payments of compensation. It shall determine the rate of recovery, taking into
account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual and any other relevant factors, so as to minimize any hardship.15
ANALYSIS -- ISSUE 3
In the May 14, 2008 decision, the Office hearing representative noted that appellant had
sufficient funds in bank and investment accounts to repay the overpaid amount of compensation.
He directed recovery of the overpayment in full from appellant’s continuing compensation
payments. However, the Office did not set forth the amount of these deductions or the period
during which they would be made. Without this information, the Board cannot determine if the
rate of recovery would create an undue financial hardship.
Therefore, the case is not in posture for a decision regarding the rate of recovery of the
overpayment. The case will be remanded to the Office for appropriate development to determine
the amount and schedule of deductions from appellant’s continuing compensation payments.
Following this and any other necessary development, the Office will issue an appropriate
decision in the case.
CONCLUSION
The Board finds that the Office properly found that appellant received an overpayment of
compensation in the amount of $1,052.00. The Board further finds that appellant was at fault in
12

Neill D. Dewald, supra note 11.

13

20 C.F.R. § 10.435(a); William E. McCarty, 54 ECAB 525 (2003).

14

With respect to the recovery of the overpayment, the Board’s jurisdiction is limited to those cases where the
Office seeks recovery from continuing compensation benefits under the Act. 20 C.F.R. § 10.441(a); see Albert
Pineiro, 51 ECAB 310 (2000); Lorenzo Rodriguez, 51 ECAB 295 (2000).
15

20 C.F.R. § 10.441(a).

5

creation of the overpayment and it was therefore not subject to waiver. The Board further finds
that the case is not in posture for a decision regarding the recovery issue.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 14, 2008 is affirmed in part, regarding the fact and amount
of the overpayment and the finding of fault. The May 14, 2008 decision is set aside in part
regarding the issue of recovery, and the case remanded for further development on the recovery
issue consistent with this decision and order.
Issued: February 24, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

